DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on April 20, 2019.
Currently claims 1-20 are pending. Claims 1, 8 and 15 are independent.  


Priority
The Applicant claims the priority of a foreign application number IN 201941009031 filed on 03/08/2019 is acknowledged.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2019 appears to be in compliance with the previsions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.









Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-7 recite a data quality assessment and monitoring tool comprising “a data importer, a rules manager, a scoring engine, a job manager, a data profiler, a hierarchical scoring aggregator, a reporting component, and a data intake node” operable/configured to perform functions are directed a means (or step) plus function limitation that invokes 35 U.S.C. § 112, (f), or pre-AIA  35 U.S.C. 112, sixth paragraph.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Here, even though “means for” has not been explicitly recited, claim limitations of “a data importer operable to import data from a data lake; a rules manager operable to generate rules and rule sets for the imported data; a scoring engine operable to generate data quality scores, and to generate data metrics; a job manager operable to generate data assessment tasks, and to map the data assessment tasks to the rule set and the hierarchical data entity units; a data 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As discussed above, claims 1-7 include language that invoke 35 U.S.C. § 112 (f), or sixth paragraph.  However, the written description fails to (1) disclose the corresponding structure, material, or acts for the claimed function and/or (2) clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  Here, the claim recites the following limitations: 1) “a data importer operable to import data from a data lake” is directed to non-specified function for importing data from a data lake, and thus the function is indefinite; 2) “a rules manager operable to generate rules and rule sets for the imported data” is directed to a non-specified function for generating rules and rule sets for the imported data, and thus the function is definite; 3) “a scoring engine operable to generate data quality scores, and to generate data metrics” are directed to non-specified functions for generating data quality scores, and generating data metrics, and thus the functions are indefinite; 4) “a job manager operable to generate data assessment tasks, and to map the data assessment tasks to the rule set and the hierarchical data entity units” are directed to non-specified functions for generating data assessment tasks, and  mapping the data assessment tasks to the rule set and the hierarchical data entity units, and thus the functions are indefinite; 5) “a data profiler configured to operate on the data assessment tasks” is directed to non-specified function for operating the data assessment tasks, and thus the function is indefinite; 6) “a hierarchical scoring aggregator operable to aggregate a first set of data quality scores, and to aggregate a plurality of second tier aggregate data quality score” are directed to non-specified functions for aggregating a first set of data quality scores, and aggregating a plurality of second tier aggregate data quality score, and thus the functions are indefinite; 7) “a reporting component operable to report an aggregate data 
For each of the indefinite function as described above, Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 15-20 are directed to one or more computer storage device excluding transmission medium (¶ 45), storing computer-executable instructions, which fall within the statutory category of a product; claims 1-7 are directed to a tool comprising means plus function limitation that invokes 35 U.S.C. § 112, (f), or pre-AIA  35 U.S.C. 112, sixth paragraph, without reciting sufficient structure in the claims to achieve the functions, under the broadest reasonable interpretation, the claims are directed to software per se, which are not fall within the four statutory categories. Claims 8-14 are directed to a method without tied to a particular machine for performing the steps, the claim is not fall within the four statutory categories. However, claims 1-14 will be included in Step 2 Analysis for the purpose of compact prosecution.
With respect to claims 1-7, claim 1 recites a device without positive recitation of any physical structure in the body is considered to be software per se and therefore is not fall within any of the four statutory categories. If Applicant desired to claim an apparatus (system, device) claim, it must be included at least one identified hardware (e.g., a processor, memory) in the body of the claim. 
With respect to claims 8-14, the claims are directed to non-statutory subject matter because the claims are directed to a method without tied to a particular machine. One factor to consider when determining whether a claim recites a §101 patent eligible process is to determine if the claimed process (1) is tied to a particular machine or; (2) transforms a particular article to a different state or thing. See In re Bilski, 545 F.3d 943, 88 USPQ2d 1385 (Fed. Cir. 2008) (en aff’d, Bilski v. Kappos, 561 U.S. ___, 130 S.Ct. 3218, 95 USPQ2d 1001 (U.S. 2010). (Machine-or-Transformation Test).
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking the method claims as representative, claim 8 recites the limitations of “importing data from a data lake, generating rules and rules sets for the imported data, using dimensions and weights, generating data quality score for the imported data using the rule sets, generating data assessment tasks, running the data assessment tasks using a scoring engine and the imported data to produce the data quality score for a plurality of hierarchical data entity units, collecting the data quality scores into dimensional scores for the plurality of hierarchical data entity unit, aggregating a first set of data quality scores for a first hierarchical data entity unit of the plurality of hierarchical data entity units into a first tier aggregate data quality score, aggregating a second set of the data quality scores for a second hierarchical data entity unit of the plurality of hierarchical data entity units into a first tire aggregate data quality score, aggregating the first tier aggregate data quality score for the first hierarchical data entity unit and the first tier aggregate data quality score for the second hierarchical data entity unit into a second tier aggregate data quality score, and reporting an aggregate data quality score”, and the dependent claims further recite the similar limitations of “aggregating data quality scores, generating data metrics, mapping the data assessment tasks, reporting aggregate data quality score, and providing data from a data intake node to the data lake”. The limitations, as drafted, are methods that allow user to manage commercial interactions including marketing or sales activities, which fall within the certain methods of organizing human activity grouping. See Under the 2019 Guidance, 84 Fed. Reg. 52. Accordingly, the claims recite an abstract idea, and the analysis proceed to Prong Two.
additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 8 did not recite any additional elements for performing the steps, at best, claim 8 recites the additional elements of “a data lake”, which is no more than a data repository. The Specification defines: “a data lake is an amalgamation of unstructured data, often stored in its source format.” (¶ 18).  When given the broadest reasonable interpretation, a particular machine is not require for implementing the steps, and the recited “data lake” is merely invoked as a tool for maintaining unstructured data. However, adding the data lake in the claim does not integrate the recited judicial exception into a practical application because noting in the claim reflects an improvement to the functioning of a computer itself, or another technology or technical field. Accordingly, the claims are directed to an abstract idea, the analysis proceed to Step 2B.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
The claims did not recite any additional element for performing the steps. Even assuming “a computer” was recited for performing the steps, the computer is recited at a high level of generality that simply performs generic computer functions including receiving, manipulating, and transmitting information over a network. At best, a computer may importing (retrieving) data from a data lake, and providing (transmitting) data to the data lake.  However, these functions have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Thus, simply implementing the abstract idea on a generic 
For the foregoing reasons, claim 8-14 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other claims – 1-7 and 15-20 parallel claims 8-14 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101.
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over of Wong et al., (US 2016/0267082, hereinafter: Wong), and in view of Kapoor et al., (US 8874565 B1, hereinafter: Kapoor).
Regarding claim 1, Wong discloses a data quality assessment and monitoring tool comprising:
a data importer operable to import data from a data lake: (see ¶ 8-9, ¶ 27-28 and claim 1);
a rules manager operable to generate rules and rule sets for the imported data, using dimensions and weights (see ¶ 8, ¶ 28-29, ¶ 30, ¶ 57, ¶ 113-115, ¶ 126-129 and ¶ 326); 
a scoring engine operable to generate data quality scores for the imported data using the rule sets (see ¶ 61, ¶ 128-129 and ¶ 131);
a job manager operable to generate data assessment tasks (see ¶ 81, ¶ 130-131 and ¶ 151-152), 
a data profiler configured to operate on the data assessment tasks, and use the scoring engine and the imported data to produce the data quality scores for a plurality of hierarchical data entity units, and to further collate the data quality scores into dimensional scores for the plurality of hierarchical data entity units (see ¶ 8, ¶ 70-71, ¶ 81, ¶ 130-132);
and a reporting component operable to report an aggregate data quality score (see ¶ 8, ¶ 15, ¶ 19, ¶ 27, ¶ 141-145). 
Wong discloses a data management for receiving data from a plurality of sources to improve the data quality, the identification, the aggregation, transformation and presentation of the data for various users. These data may have aggregated in varying levels of quality, such as different levels of reliability, completeness, accuracy, etc., (see ¶ 43, ¶ 70-71 and ¶ 326). Wong does not explicitly disclose aggregating a first set of data quality score and a second set of data quality scores, however, Kapoor in an analogous art for document data quality manage discloses 

Regarding claim 2, Wong does not explicitly the following limitations; however, Kapoor discloses the tool of claim 1 wherein the hierarchical scoring aggregator is further operable to aggregate a plurality of second tier aggregate data quality scores for a plurality of hierarchical data entity units into a third tier aggregate data quality score, using differently-customized rules and weights for different hierarchical data entity units in the plurality of hierarchical data entity units (see col. 1, lines 47-64, col. 13, lines 12-56, claim 8, and claim 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wong to include the teaching of Kapoor in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an enhanced aggregation, resulting in a more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 3, Wong discloses the tool of claim 1 wherein the scoring engine is further operable to generate data metrics for the imported data and the rule sets (see ¶ 10-12, ¶ 21, ¶ 61, ¶ 128).
Regarding claim 4, Wong discloses the tool of claim 1 wherein the job manager is further operable to map the data assessment tasks to the rule sets and the hierarchical data entity units (see ¶ 16-18, ¶ 28, ¶ 64, ¶ 237-238: describes “data linkage” through mapping).
Regarding claim 5, Wong does not explicitly the following limitations; however, Kapoor discloses the tool of claim 1 wherein aggregating data quality scores into a first tier aggregate data quality score comprises using rules and weights customized for a particular hierarchical data entity unit, such that the first hierarchical data entity unit and the second hierarchical data entity unit have differently-customized rules and weights (see col. 1, lines 47-64, col. 13, lines 12-56, claim 8, and claim 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wong to include the teaching of Kapoor in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an enhanced aggregation, resulting in a more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 6, Wong discloses the tool of claim 1 wherein the reporting component is further operable to report aggregate data quality scores for a plurality of different tiers (see ¶ 20-21, ¶ 239-240).
Regarding claim 7, Wong discloses the tool of claim 1 further comprising: 
a data intake node for providing data to the data lake, wherein the data intake node comprises at least one node selected from the list consisting of: an inventory management system, a retail sales terminal, and a website portal (see ¶ 10-11, ¶ 66, ¶ 118-119 and ¶ 160: regarding providing data from different data feeds).

Regarding claim 8, Wong discloses a method of data assessment and monitoring, the method comprising:
importing data from a data lake (see ¶ 8-9, ¶ 27-28 and claim 1);
generating rules and rule sets for the imported data, using dimensions and weights (see ¶ 8; ¶ 28-29, ¶ 30, ¶ 57, ¶ 113-115, ¶ 126-129 and ¶ 326);

generating data assessment tasks (see ¶ 81, ¶ 130-131 and ¶ 151-152);
running the data assessment tasks using a scoring engine and the imported data to produce the data quality scores for a plurality of hierarchical data entity units (see ¶ 8; ¶ 70-71, ¶ 81, ¶ 130-132);
collating the data quality scores into dimensional scores for the plurality of hierarchical data entity units (see ¶ 28, ¶ 49, ¶ 61, ¶ 113-115, ¶ 129 and ¶ 134); and 
reporting an aggregate data quality score (see ¶ 8; ¶ 15, ¶ 19, ¶ 27, ¶ 141-145).
Wong discloses a data management for receiving data from a plurality of sources to improve the data quality, the identification, the aggregation, transformation and presentation of the data for various users. These data may have aggregated in varying levels of quality, such as different levels of reliability, completeness, accuracy, etc., (see ¶ 43, ¶ 70-71 and ¶ 326). Wong does not explicitly disclose aggregating a first set of data quality score and a second set of data quality scores, however, Kapoor in an analogous art for document data quality manage discloses 
aggregating a first set of the data quality scores for a first hierarchical data entity unit of the plurality of hierarchical data entity units into a first tier aggregate data quality score (see claim 3, 8, and 21);
aggregating a second set of the data quality scores for a second hierarchical data entity unit of the plurality of hierarchical data entity units into a first tier aggregate data quality score (see claim 3, 8, and 21)
aggregating the first tier aggregate data quality score for the first hierarchical data entity unit and the first tier aggregate data quality score for the second hierarchical data entity unit into a second tier aggregate data quality score (see claim 3, 8, and 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wong to include the teaching of Kapoor in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an enhanced aggregation, resulting in a more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 9, Wong does not explicitly the following limitations; however, Kapoor discloses the method of claim 8 further comprising: aggregating a plurality of second tier aggregate data quality scores for a plurality of hierarchical data entity units into a third tier aggregate data quality score, using differently-customized rules and weights for different hierarchical data entity units in the plurality of hierarchical data entity units (see col. 1, lines 47-64, col. 13, lines 12-56, claim 8, and claim 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wong to include the teaching of Kapoor in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an enhanced aggregation, resulting in a more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 10, Wong discloses the method of claim 8 further comprising: generating data metrics for the imported data and the rule sets (see ¶ 10-12, ¶ 21, ¶ 61, ¶ 128).
Regarding claim 11, Wong discloses the method of claim 8 further comprising: mapping the data assessment tasks to the rule sets and the hierarchical data entity units (see ¶ 16-18, ¶ 28, ¶ 64, ¶ 237-238: describes “data linkage” through mapping).
Regarding claim 12, Wong discloses the method of claim 8 wherein aggregating data quality scores into a first tier aggregate data quality score comprises using rules and weights customized for a particular hierarchical data entity unit, such that the first hierarchical data entity unit and the second hierarchical data entity unit have differently-customized rules and weights (see ¶ 58-59, ¶ 70, ¶ 129, and ¶ 241-242).
Regarding claim 13, Wong discloses the method of claim 8 further comprising: reporting aggregate data quality scores for a plurality of different tiers (see ¶ 20-21, ¶ 239-240).
Regarding claim 14, Wong discloses the method of claim 8 further comprising: providing data from a data intake node to the data lake, wherein the data intake node comprises at least one node selected from the list consisting of: an inventory management system. a retail 
Regarding claim 15, Wong discloses one or more computer storage devices having computer-executable instructions stored thereon for data assessment and monitoring, which, on execution by a computer (see Claims 9, 10), cause the computer to perform operations comprising: 
providing data from a data intake node to a data lake, wherein the data intake node comprises at least one node selected from the list consisting of: an inventory management system a retail sales terminal, and a website portal (see (see ¶ 10-11, ¶ 66, ¶ 118-119 and ¶ 160: regarding providing data from different data feeds);
importing data from the data lake (see ¶ 8-9; ¶ 27-28 and claim 1);
generating rules and rule sets for the imported data, using dimensions and weights (see ¶ 8; ¶ 28-29, ¶ 30, ¶ 57, ¶ 113-115, ¶ 126-129 and ¶ 326);
generating data quality scores for the imported data using the rule sets: generating data assessment tasks (see ¶ 61, ¶ 128-129, ¶ 131);
running the data assessment tasks using a scoring engine and the imported data to produce the data quality scores for a plurality of hierarchical data entity units (see ¶ 8; ¶ 70-71, ¶ 81, ¶ 130-132); 
collating the data quality scores into dimensional scores for the plurality of hierarchical data entity units (see ¶ 28, ¶ 49, ¶ 61, ¶ 113-115, ¶ 129 and ¶ 134); and 
reporting an aggregate data quality score (see ¶ 8; ¶ 15, ¶ 19, ¶ 27, ¶ 141-145).
Wong discloses a data management for receiving data from a plurality of sources to improve the data quality, the identification, the aggregation, transformation and presentation of the data for various users. These data may have aggregated in varying levels of quality, such as different levels of reliability, completeness, accuracy, etc., (see ¶ 43, ¶ 70-71 and ¶ 326). Wong does not explicitly disclose aggregating a first set of data quality score and a second set of data quality scores, however, Kapoor in an analogous art for document data quality manage discloses 
aggregating a first set of the data quality scores for a first hierarchical data entity unit of the plurality of hierarchical data entity units into a first tier aggregate data quality score (see claim 3, 8, and 21);

aggregating the first tier aggregate data quality score for the first hierarchical data entity unit and the first tier aggregate data quality score for the second hierarchical data entity unit into a second tier aggregate data quality score (see claim 3, 8, and 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wong to include the teaching of Kapoor in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an enhanced aggregation, resulting in a more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.16. The one or more computer storage devices of claim 15 wherein the operations further comprise: aggregating a plurality of second tier aggregate data quality scores For a plurality of hierarchical data entity units into a third tier aggregate data quality score, using differently-customized rules and weights for different hierarchical data entity units in the plurality of hierarchical data entity units (see ¶ [0058-0059], [0070], [00129]: describes different qualities of data and their own different rules).
Regarding claim 16, Wong does not explicitly the following limitations; however, Kapoor discloses the one or more computer storage devices of claim 15 wherein the operations further comprising: 
aggregating a plurality of second tier aggregate data quality scores for a plurality of hierarchical data entity units into a third tier aggregate data quality score, using differently-customized rules and weights for different hierarchical data entity units in the plurality of hierarchical data entity units (see col. 1, lines 47-64, col. 13, lines 12-56, claim 8, and claim 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wong to include the teaching of Kapoor in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an enhanced aggregation, resulting in a more focused solution, enabling better decision making. 
Regarding claim 17, Wong discloses the one or more computer storage devices of claim 15 wherein the operations further comprise: generating data metrics for the imported data and the rule sets (see ¶ 10-12, ¶ 21, ¶ 61 and ¶ 128).
Regarding claim 18, Wong discloses the e one or more computer storage devices of claim 15 wherein the operations further comprise: mapping the data assessment tasks to the rule sets and the hierarchical data entity units (see ¶ 16-18, ¶ 28, ¶ 64 and ¶ 237-238: describes “data linkage” through mapping).
Regarding claim 19, Wong does not explicitly the following limitations; however, Kapoor discloses the one or more computer storage devices of claim 15; wherein aggregating data quality scores into a first tier aggregate data quality score comprises using rules and weights customized for a particular hierarchical data entity unit, such that the first hierarchical data entity unit and the second hierarchical data entity unit have differently-customized rules and weights (see col. 1, lines 47-64, col. 13, lines 12-56, claim 8, and claim 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wong to include the teaching of Kapoor in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an enhanced aggregation, resulting in a more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 20, Wong discloses the one or more computer storage devices of claim 15 wherein the operations further comprise: reporting aggregate data quality scores for a plurality of different tiers (see ¶ 20-21, ¶ 239-240: describes reporting the data quality on various electronic data).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al., (US 10764312 B2) discloses a system that performs data aggregation against user-defined subsets of multiple variable columns within an aggregation table and enable users to generate rules by defining values for user-defined subsets of variables.
Blackwell (US 10272341 B1) discloses a method for generating game levels based on estimated quality score using a procedural level generation algorithm.
Harrison et al., (US 2018/0096000) discloses a method for identifying relationships between columns of one or more data tables by aggregating, sorting and partitioning the mapped data values of the first, second and third processing stages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/PAN G CHOY/Primary Examiner, Art Unit 3624